DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           D.L.S., the Father,
                               Appellant,

                                     v.

          DEPARTMENT OF CHILDREN AND FAMILIES and
                GUARDIAN AD LITEM PROGRAM,
                          Appellee.

                               No. 4D17-2412

                          [November 29, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Stacey Schulman, Judge; L.T. Case No. 2012-1585 CJ
DP.

  Richard F. Joyce of the Law Office of Richard F. Joyce, P.A., Miami, for
appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, West Palm Beach, for appellee Department of
Children and Families.

  Tasha Simmonds of Simmonds Legal Services, PLLC, Tamarac, and
David P. Krupski, Sanford, for appellee Guardian ad Litem Program.

PER CURIAM.

   Affirmed.

WARNER, TAYLOR and DAMOORGIAN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.